                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW MEXICO


WILD WATERSHED, et al.,

          Plaintiffs,


v.                                                   No. 18 CV 486 JAP/SCY


SANFORD HURLOCKER, District
Ranger, Santa Fe National Forest, et al.,

          Defendants.


                             MEMORANDUM OPINION AND ORDER

          Plaintiffs Wild Watershed, Multiple Chemical Sensitivities Task Force, Dr. Ann

McCampbell, and Jan Boyer (collectively, Plaintiffs) have challenged the decisions of the United

States Forest Service (USFS) approving two projects in the Santa Fe National Forest (SFNF), the

Hyde Park Wildland Urban Interface Project (Hyde Park Project) and the Pacheco Canyon Forest

Resiliency Project (Pacheco Canyon Project).1 Plaintiffs bring their claim for judicial review

under the Administrative Procedures Act (APA), 5 U.S.C. §§ 701-706, against federal

Defendants Sanford Hurlocker, a District Ranger for the SFNF; James Melonas, the Supervisor

of the SFNF; Cal Joyner, the Regional Forester for the USFS Southwest Region; and Victoria

Christiansen, the Chief of the USFS (collectively, Defendants). Defendants are sued solely in

their official capacities.

          On January 15, 2019, Plaintiffs filed PLAINTIFFS’ OLENHOUSE BRIEF (Doc. No. 29)

(Olenhouse Brief) in support of their challenge to the USFS actions. In the Olenhouse Brief,



1
    See FIRST AMENDED COMPLAINT (Doc. 6) (Complaint).
Plaintiffs relied on materials outside the administrative record, including three declarations, 2 a

journal article,3 and guidance4 from the interagency National Wildfire Coordinating Group

(NWCG), of which the USFS is a member. Defendants have asked the Court to strike these

extra-record materials.5 Plaintiffs responded in opposition to the Motion to Strike and have also

affirmatively moved the Court to consider the extra-record evidence.6 Defendants replied in

support of the Motion to Strike, so that it is fully briefed, and responded in opposition to

Plaintiffs’ Motion to Consider.7 Plaintiffs did not file a reply in support of their Motion to

Consider, but the deadline to do so has passed. The Court will therefore consider the Motion

fully briefed. See D.N.M.LR-Civ. 7.1(b). After reviewing the briefing, the administrative record,

and the relevant law, the Court will grant the Motion to Strike and will deny Plaintiffs’ Motion to

Consider.

        I.       DISCUSSION

        Plaintiffs claim that in approving the Hyde Park Project and the Pacheco Canyon Project,

the USFS violated the National Environmental Policy Act (NEPA), 42 U.S.C. §§ 4321-4370h,

the National Forest Management Act (NFMA), 33 U.S.C. §§ 1600-1687, the Wilderness Act, 16



2
  See DECLARATION OF RICHARD FAIRBANKS OFFERED IN SUPPORT OF PLAINTIFFS’ OLENHOUSE
BRIEF (Doc. 30) (Fairbanks Declaration); DECLARATION OF ANN MCCAMPBELL, M.D. (Doc. 31)
(McCampbell Declaration); DECLARATION OF SAM HITT (Doc. 32) (Hitt Declaration).
3
  See Olenhouse Brief at 25-26 (citing Anjali Haikerwal, et al., Impact of Smoke from Prescribed Burning: Is it a
Public Health Concern?, 65 J. Air & Waste Mgmt. Ass’n, 592, 592-593 (2015), available at
https://www.tandfonline.com/doi/full/10.1080/10962247.2015.1032445). The Court notes that Plaintiffs provided
two different citations to the same article in footnotes 10 and 11.
4
  See Olenhouse Brief at 26 (citing NWCG Smoke Management Guide for Prescribed Fire, available at
https://www.nwcg.gov/publications/420-2).
5
  See FEDERAL DEFENDANTS’ MOTION AND MEMORANDUM TO STRIKE PLAINTIFFS’ EXTRA-
RECORD MATERIALS (Doc. 36) (Motion to Strike).
6
  See RESPONSE TO DEFENDANTS’ MOTION TO STRIKE AND IN SUPPORT OF PLAINTIFFS’ MOTION
TO CONSIDER EXTRA RECORD EVIDENCE (Doc. 37); PLAINTIFFS’ MOTION TO CONSIDER EXTRA-
RECORD EVIDENCE NUNC PRO TUNC (Doc. 38) (Motion to Consider).
7
  See FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF MARCH 26, 2019 MOTION TO STRIKE
PLAINTIFFS’ EXTRA-RECORD MATERIALS [ECF NO. 36] (Doc. 42); FEDERAL DEFENDANTS’
RESPONSE IN OPPOSITION TO PLAINTIFFS’ MARCH 29, 2019 “MOTION TO CONSIDER EXTRA-
RECORD EVIDENCE NUNC PRO TUNC,” ECF NO. 38 (Doc. 43).

                                                             2
U.S.C. §§ 1131-1136, and the 2014 Farm Bill amendment to the Healthy Forests Restoration Act

(HFRA), 16 U.S.C. §§ 6501-6591. As a challenge to final agency action, Plaintiffs’ claims are

reviewable under the APA. See Utah Envtl. Cong. v. Russell, 518 F.3d 817, 823 (10th Cir. 2008);

Native Ecosystems Council v. Erickson, 330 F.Supp.3d 1218, 1228 (D. Mont. 2018). Under the

APA, the Court examines the administrative record to determine whether the challenged agency

actions were “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law; . . . [or were executed] without observance of procedure required by law[.]” 5 U.S.C. § 706.

       Defendants move to strike the extra-record evidence relied on by Plaintiffs because (1)

Plaintiffs did not consult with Defendants and file a timely motion to supplement the

administrative record in accordance with Local Rules and the Court’s SCHEDULING ORDER

(Doc. 23); and (2) Plaintiffs’ extra-record materials do not meet the requirements for any

exception to the rule limiting judicial review of an agency action to consideration of the contents

of the administrative record. Under the APA, “the focal point for judicial review should be the

administrative record already in existence, not some new record made initially in the reviewing

court.” Camp v. Pitts, 411 U.S. 138, 142 (1973). “‘Judicial review of agency action is normally

restricted to the administrative record, but [the Tenth Circuit Court of Appeals has] recognized

that consideration of extra-record materials is appropriate in extremely limited circumstances,

such as where the agency ignored relevant factors it should have considered or considered factors

left out of the formal record.’” Audubon Soc’y of Greater Denver v. U.S. Army Corps of Eng’rs,

908 F.3d 593, 609 (10th Cir. 2018) (brackets in original omitted) (quoting Lee v. U.S. Air Force,

354 F.3d 1229, 1242 (10th Cir. 2004)). The Court may also consider extra-record evidence

“when there is a ‘strong showing of bad faith or improper behavior.’” Citizens for Alternatives to

Radioactive Dumping v. U.S. Dep’t of Energy, 485 F.3d 1091, 1096 (10th Cir. 2007) (quoting



                                                     3
Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971)). “[W]here, as is

often the case in the NEPA context, [the Court is] faced with an agency’s technical or scientific

analysis, an initial examination of the extra-record evidence in question may aid . . . in

determining whether these circumstances are present.” Lee, 354 F.3d at 1242. However, the

existence of conflicting expert opinions “is an insufficient basis for admitting extra-record

evidence[.]” Id. at 1244.

       A.      Procedural Waiver

       Plaintiffs argue that they were not required to file a motion to supplement the

administrative record because they are only asking to expand the record before the Court, not

asserting that the extra-record materials should be part of the administrative record. Plaintiffs are

not attempting to complete the administrative record by introducing evidence that was actually

considered by the USFS in reaching its decisions. However, what Plaintiffs seek to do is

supplement the administrative record with extra-record evidence Plaintiffs argue is necessary for

the Court’s review. See Colorado Wild v. Vilsack, 713 F.Supp.2d 1235, 1238 (D. Colo. 2010)

(discussing the difference between completing and supplementing the administrative record). As

such, Plaintiffs were required to comply with the SCHEDULING ORDER (Doc. 23) entered by

the Court in response to the parties’ JOINT MOTION TO SET A SCHEDULE FOR

ADMINISTRATIVE RECORDS PRODUCTION AND MERITS BRIEFING (Doc. 22). The

SCHEDULING ORDER set October 30, 2018 as the deadline for “any Motion to Complete or

Supplement the Administrative Record.” Doc. 23. It further stipulated that “[a]ny disputes

regarding the scope or content of the Administrative Records not raised during consultation of

the Parties and by Motion by this deadline will be deemed to have been waived.” Id. Because

Plaintiffs failed to consult with Defendants and failed to raise the extra-record evidence by



                                                      4
motion on or before October 30, 2018, the Court concludes that Plaintiffs have waived their

arguments for consideration of the extra-record evidence in the Court’s determination of the

merits of Plaintiffs claims.

        B.       Circumstances Justifying Expansion of the Administrative Record

        Additionally, Plaintiffs have not demonstrated that any of the “extremely limited

circumstances” are present in this case that would justify consideration of Plaintiffs’ extra-record

materials.

                 1.       Health Impacts from Smoke

        Plaintiffs argue that the journal article, the NWCG guidance, and the McCampbell

Declaration (Doc. 31) indicate that the USFS failed to consider relevant factors it should have

considered, namely the public health hazards presented by smoke from prescribed burning.

However, the administrative record for the Hyde Park Project contains numerous documents

discussing potential impacts to air quality and human health from the smoke emissions caused by

prescribed burning. See HP000344-000579 (NWCG Smoke Management Guide for Prescribed

and Wildland Fire 2001 Edition8 addressing “basic control strategies for minimizing the adverse

effects of smoke on human health and welfare); HP001297-001298 (Public comment from Ann

McCampbell raising issues of chemical sensitivities, respiratory problems from smoke, and

potential mitigation measures); HP001325-001326 (Response to public concerns with air quality

impacts of smoke concluding that expected impacts from a wildland fire were worse than those

from a prescribed fire); HP001331 (Letter raising concerns with air quality and health impacts of

smoke); HP002328 (Public comment raising issues of chemical sensitivities and respiratory


8
 This appears to be a prior version of the same guidance Plaintiffs seek to introduce. The NWCG guidance relied on
by Plaintiffs states that it is an update to the 2001 Edition. Plaintiffs’ submission is dated February 2018, just a
month before the decision memo on the Hyde Park Project, four months before the decision memo on the Pacheco
Canyon Project, and long after the SFNF designations and scoping process for both projects began.

                                                             5
problems from smoke); HP001341-001343 (Public comment and response addressing smoke

impacts and mitigation measures); HP001352 (Anticipated impacts of smoke from prescribed

fire); HP001382 (New Mexico Environment Department comment regarding air quality and

smoke management requirements); HP002331 (Public comment raising issues of chemical

sensitivities and respiratory problems from smoke); HP002456-002461 (Public comments raising

health problems caused by smoke from prescribed burns); HP002524 (New Mexico Environment

Department Air Quality Bureau comment about air pollutant emissions); HP003220-003221

(Public comment from Plaintiffs raising issues of air pollutants, chemical sensitivities, and

respiratory problems from smoke); HP003307 (Inventoried Roadless Areas (IRA) Briefing Paper

discussing smoke sensitivities and the need to employ mitigation techniques to reduce the

impacts of smoke during prescribed burning); HP003500-003502 (Response to Plaintiffs’ public

comment regarding health hazards of smoke stating that prescribed burn emissions will meet all

air quality and pollutant regulation standards and that the USFS will use reliable smoke emission

forecasting technology, will provide the public with advance notice of prescribed burns, and will

mitigate impacts of smoke as much as possible); HP003516-003517 (Response to public

comment regarding health hazards of smoke stating that prescribed burn emissions will meet all

air quality and pollutant regulation standards and that the USFS will provide the public with

advance notice of prescribed burns and will mitigate impacts of smoke as much as possible);

HP003533-003534 (Decision Memo describing precautions that will be taken during prescribed

burning to minimize air pollution).

       Some of these Hyde Park Project documents are applicable to the Pacheco Canyon

Project as well, such as public comments that were directed to both proposals. Additionally, the

administrative record for the Pacheco Canyon Project also contains documents referring to public



                                                     6
health concerns and smoke management issues. See PC000824-000825 (Public comment from

Plaintiffs raising issues of air pollutants, chemical sensitivities, and respiratory problems from

smoke); PC001077 (IRA Briefing Paper discussing smoke sensitivities and the need to employ

mitigation techniques to reduce the impacts of smoke during prescribed burning); PC001129-

001131 (Response to Plaintiffs’ public comment regarding health hazards of smoke stating that

prescribed burn emissions will meet all air quality and pollutant regulation standards and that the

USFS will use reliable smoke emission forecasting technology, will provide the public with

advance notice of prescribed burns, and will mitigate impacts of smoke as much as possible);

PC001145-001146 (Response to public comment regarding health hazards of smoke stating that

prescribed burn emissions will meet all air quality and pollutant regulation standards and that the

USFS will mitigate impacts of smoke as much as possible and will provide the public with

advance notice of prescribed burns); PC001245-001246 (Decision Memo describing precautions

that will be taken during prescribed burning to minimize air pollution).

       An administrative record “consists of all documents and materials directly or indirectly

considered by agency decision-makers.” In re United States, ___ U.S. ___, 138 S. Ct. 371, 372

(2017) (internal quotation marks omitted). Plaintiffs have not alleged that the administrative

records for the Hyde Park Project or the Pacheco Canyon Project are over-inclusive. Although

Plaintiffs did object to the content of the administrative records, they argued only that two

additional documents should have been included, not that anything was improperly included in

the administrative records as they were submitted to the Court. See OBJECTIONS TO THE

RECORD (Doc. 27). Plaintiffs later withdrew these objections and acknowledged the

administrative records as complete. See NOTICE: WITHDRAWAL OF OBJECTIONS TO THE

RECORD (Doc. 28). The Court finds that the administrative records demonstrate that the USFS



                                                      7
did review and consider potential impacts to public health when making its decisions on the

Hyde Park Project and the Pacheco Canyon Project.

       When issues have been addressed in an administrative record, extra-record evidence is

not allowed simply because it “might have supplied a fuller record” or “merely to bolster the

record or supply background information.” Rags Over the Ark. River, Inc. v. Bureau of Land

Mgmt., No. 12-cv-00265-JLK, 2014 WL 12741064, at *1 (D. Colo. Mar. 28, 2014) (quoting

Center for Biological Diversity v. Jewell, No. CV-12-02296-PHX-DGC, 2014 WL 116408, *1

(D. Ariz. January 13, 2014); Friends of the Earth v. Hintz, 800 F.2d 822, 828 (9th Cir. 1986)).

Neither is Plaintiffs’ disagreement with the conclusions of the USFS as to the risks posed to

public health by prescribed burning, the measures needed to mitigate those risks, or the relative

weight of health risks as compared to the possible benefits of the projects an acceptable reason

for the Court to admit extra-record evidence. See Lee, 354 F.3d at 1242 (declining to supplement

the record with plaintiff’s expert because “[i]n essence, [he] simply presents an expert opinion

conflicting with the U.S. Air Force’s conclusion” and “‘agencies are entitled to rely on their own

experts so long as their decisions are not arbitrary and capricious’” (quoting Custer Cty. Action

Ass’n v. Garvey, 256 F.3d 1024, 1036 (10th Cir. 2001))). The Court finds that the extra-record

evidence submitted by Plaintiffs regarding the public health impacts of smoke from prescribed

burning does not demonstrate that the USFS failed to consider relevant factors it should have

considered. Accordingly, supplementation of the administrative record with the journal article,

the NWCG guidance, and the McCampbell Declaration is not appropriate.

               2.     Old Growth Management Procedures

       Plaintiffs assert that consideration of the Fairbanks Declaration (Doc. 30) is proper so that

the Court can determine whether the USFS followed the required old growth management



                                                    8
procedures in the SFNF Forest Plan. The HFRA requires that projects categorically excluded

from NEPA under the 2014 Farm Bill Amendment be consistent with the Forest Plan applicable

to the project areas. See 16 U.S.C. § 6591b(e). Under the SFNF Forest Plan, the USFS project

planning should include identification of old growth, with the goal of developing and retaining

old growth on at least 20% of the forested area in a landscape. HP002641-002642; PC00308-

00309. However, “[t]hinning is permitted in stands being managed for old growth when the

result will enhance attainment of the old growth characteristics.” HP002642; PC00309.

         The administrative record shows that the USFS did analyze the vegetation in the project

areas, and that it followed the Forest Plan procedures that were applicable to its conclusions. See

HP002815, PC000482 (describing different categories of vegetation); HP003442, PC001167,

PC001170 (determining that the Hyde Park Project area and the Pacheco Canyon Project area are

dominated by young trees); PC001176-1177 (stating that the Pacheco Canyon Project would

preserve all existing old growth in the project area); HP003443-003444, HP003446, HP003528,

PC001176-1177, PC001204-001205, PC001207, PC001225, PC001241 (determining that the

Projects would promote and maximize the potential for old growth formation in these areas);

HP003530, PC001243 (determining that the Projects were consistent with the SFNF Forest

Plan).

         Additionally, the record contains methods of attaining these goals and reasons for these

conclusions. See HP003439-003443, PC001200-001201, PC001204 (stating that trees larger than

16 inches in diameter will not be cut and are less likely to be destroyed by fire); HP003440,

HP003443, HP003446, PC001202, PC001204-001205, PC001207 (stating that thinning the

crowded stands of young trees will enable those trees that remain to increase their size and

health). Although Plaintiffs complain as to the lack of procedural detail and disagree with



                                                     9
Defendants’ conclusions, Plaintiffs are not entitled to demand a fuller record or to introduce

competing expert opinions in support of their position when the USFS has considered the

relevant factors. See Rags Over the Ark. River., 2014 WL 12741064 at *1; Lee, 354 F.3d at 1242.

The Court finds that the Fairbanks Declaration is not necessary to the Court’s review of the

administrative record, and consequently the Court will not allow the Fairbanks Declaration to

supplement the administrative record.

        II.     CONCLUSION

        Plaintiffs do not present any argument for admission of the Hitt Declaration (Doc. 32) in

support of the merits of their claim, instead stating that it is offered only in support of Plaintiffs’

standing to bring their claims. The Court will consider the Hitt Declaration and the McCampbell

Declaration (Doc. 31) as they may be needed to establish Plaintiffs’ standing. However, the

Court will not consider the extra-record evidence submitted by Plaintiffs in its review of the

USFS decisions and the merits of Plaintiffs’ claims.

        IT IS THEREFORE ORDERED that:

        (1)     FEDERAL DEFENDANTS’ MOTION AND MEMORANDUM TO STRIKE

        PLAINTIFFS’ EXTRA-RECORD MATERIALS (Doc. 36) is GRANTED; and

        (2)     PLAINTIFFS’ MOTION TO CONSIDER EXTRA-RECORD EVIDENCE

        NUNC PRO TUNC (Doc. 38) is DENIED.




                                         SENIOR UNITED STATES DISTRICT JUDGE




                                                      10
